1 So. 3d 343 (2009)
Abraham CORTES, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-4314.
District Court of Appeal of Florida, First District.
January 26, 2009.
Abraham Cortes, pro se, Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated *344 appeal from the March 14, 2008, order denying defendant's motion for postconviction relief in Duval County Circuit Court case number 16-2003-CF-5633-AXXX-MA. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
BARFIELD, ALLEN, and LEWIS, JJ., concur.